Name: Commission Directive 2004/59/EC of 23 April 2004 amending Council Directive 90/642/EEC as regards the maximum levels for bromopropylate residues fixed therein (Text with EEA relevance)
 Type: Directive
 Subject Matter: trade policy;  deterioration of the environment;  trade;  agricultural activity;  marketing;  health
 Date Published: 2004-04-24

 Avis juridique important|32004L0059Commission Directive 2004/59/EC of 23 April 2004 amending Council Directive 90/642/EEC as regards the maximum levels for bromopropylate residues fixed therein (Text with EEA relevance) Official Journal L 120 , 24/04/2004 P. 0030 - 0038Commission Directive 2004/59/ECof 23 April 2004amending Council Directive 90/642/EEC as regards the maximum levels for bromopropylate residues fixed therein(Text with EEA relevance)THE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Directive 90/642/EEC of 27 November 1990 on the fixing of maximum levels for pesticide residues in and on certain products of plant origin including fruit and vegetables(1), and in particular Article 7 thereof,Whereas:(1) Commission Regulation (EC) No 2076/2002 of November 2002 extending the time period referred to in Article 8(2) of Council Directive 91/414/EEC and concerning the non-inclusion of certain active substances in Annex I to that Directive and the withdrawal of authorisations for plant protection products containing these substances(2) allows certain Member States to maintain in force, until 30 June 2007, authorisations for plant protection products containing certain substances, whose non-inclusion in Annex I to Council Directive 91/414/EEC(3) it provides for.(2) Maximum residue levels (MRLs) reflect the use of minimum quantities of pesticides to achieve effective protection of plants, applied in such a manner that the amount of residue is the smallest practicable and is toxicologically acceptable, in particular in terms of estimated dietary intake.(3) MRLs are fixed at the lower limit of analytical determination where authorised uses of plant protection products do not result in detectable levels of pesticide residue in or on the food product, or where there are no authorised uses, or where uses which have been authorised by Member States have not been supported by the necessary data, or where uses in third countries resulting in residues in or on food products which may enter into circulation in the Community market have not been supported with such necessary data.(4) MRLs for pesticides should be kept under review. They may be changed to take account of new uses, new information and data.(5) Information on essential uses in the framework of Directive 91/414/EEC has been notified to the Commission for bromopropylate. The information provides an adequate basis for an assessment of the intake by European consumers.(6) Authorisations of bromopropylate are to be withdrawn by 31 July 2007 at the latest. Taking into account the time it takes for residues of bromopropylate to leave the food chain it is appropriate that temporary MRLs related to these essential uses be reviewed by 31 December 2008 at the latest.(7) The lifetime exposure of consumers to bromopropylate via food products that may contain residues of that pesticide, has been assessed and evaluated. It has been calculated that the MRLs as amended will ensure that the acceptable daily intake is not exceeded.(8) The acute exposure of consumers to bromopropylate via each of the food products that may contain residues of this pesticide has been assessed and evaluated. It has been calculated that the MRLs as amended will ensure that the acute reference dose is not exceeded.(9) Therefore it is appropriate to amend the maximum levels for residues of bromopropylate.(10) Directive 90/642/EEC should therefore be amended accordingly.(11) The measures provided for in this Directive are in accordance with the opinion of the Standing Committee on the Food Chain and Animal Health,HAS ADOPTED THIS DIRECTIVE:Article 1The maximum pesticide residue levels for bromopropylate in Annex II to Directive 90/642/EEC are replaced by those in the Annex to this Directive.Article 21. Member States shall adopt and publish, by 24 October 2004 at the latest, the laws, regulations and administrative provisions necessary to comply with this Directive. They shall forthwith communicate to the Commission the text of those provisions and a correlation table between those provisions and this Directive.They shall apply these provisions from 25 October 2004 at the latest.When Member States adopt those provisions, they shall contain a reference to this Directive or be accompanied by such a reference on the occasion of their official publication. Member States shall determine how such reference is to be made.2. Member States shall communicate to the Commission the text of the main provisions of national law which they adopt in the field covered by this Directive.Article 3This Directive shall enter into force on the 20th day following that of its publication in the Official Journal of the European Union.Article 4This Directive is addressed to the Member States.Done at Brussels, 23 April 2004.For the CommissionDavid ByrneMember of the Commission(1) OJ L 350, 14.12.1990, p. 71. Directive as last amended by Commission Directive 2004/2/EC (OJ L 14, 21.1.2004, p. 10).(2) OJ L 319, 23.11.2002, p. 3. Regulation as last amended by Regulation (EC) No 1336/2003 (OJ L 187, 26.7.2003, p. 21).(3) OJ L 230, 19.8.1991, p. 1. Directive as last amended by Commission Directive 2004/20/EC (OJ L 70, 9.3.2004, p. 32).ANNEX">TABLE>"